Citation Nr: 0824064	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-26 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a lobectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which, in pertinent part, 
denied entitlement to a rating in excess of 30 percent for 
residuals of a lobectomy.  Jurisdiction over the claims 
folder was subsequently transferred to the St. Petersburg, 
Florida RO.

In June 2008, the veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The Board granted the veteran's motion to advance his case on 
the docket in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The veteran's most recent VA examination was conducted in 
June 2006.  During his June 2008 hearing the veteran 
testified that his residuals of a lobectomy had increased in 
severity.  He specifically testified that he used his inhaler 
more often, experienced increased shortness of breath, and 
had pain around the scar at the site of his surgery.  Given 
the evidence of an increase in disability, a new examination 
is required.


The veteran also testified at his June 2008 hearing that he 
had undergone treatment for his lung condition within the 
past year at the Bay Pines, Bath, and Elmira VA Medical 
Centers (VAMCs).  VAMC records have been requested for the 
period only through January 2007.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Since the veteran is claiming that his service-connected 
residuals of a lobectomy have increased in severity, these 
treatment records are potentially relevant to those issues.

Finally, the Board notes that the examination report of the 
veteran's June 2006 VA examination notes that pulmonary 
function tests (PFTs) were conducted in May 2006.  However, 
the results of these PFTs are not included in the claims 
folder.  VA has a duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b) (West 2002)

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO or the AMC should obtain all 
records of treatment for the veteran's 
pulmonary disability from the Elmira, 
Bath, and Bay Pines VAMCs for the period 
since January 2007. 

2.  The RO or AMC should request a copy 
of the May 2006 PFTs used by the June 
2006 VA examiner when producing his 
examination report.

3.  The RO or AMC should schedule the 
veteran for a VA pulmonary examination.  
The claims files must be made available 
to and reviewed by the examiner in 
conjunction with completion of the 
examination report.  All necessary tests, 
including pulmonary function testing, 
should be performed. 

4.  If the claim remains denied, the RO 
or AMC should issue another SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

